DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joye (US 2002/0026182) in view of Burnett (US 2014/0074081) and Garito (US 2005/0277917).
Regarding claims 1, 2, 4-7 and 11, Joye discloses a cryoablation catheter (fig. 9) including a catheter shaft (12), a guidewire lumen (104), a balloon attached between ends of the shaft and lumen (18) and an injection line receiver with an interior fixedly secured to the lumen including a plenum with a plurality of fluid ports (100, 83, paragraph [0066]). The plenum encircles the guidewire lumen (fig. 9). The portion(s) of the injection line receiver that prevent fluid from escaping in a proximal direction, including the face through which the injection line (22, fig. 10) extends, can be considered the “injection line sealer.” Joye does not disclose the use of fluid injection line movable relative to the receiver for delivering cryogenic fluid to the receiver. However, Joye does disclosed a fixed fluid injection line (22, fig. 10) and making an element adjustable is an obvious modification (MPEP 2144.04(V)(D)). More specifically, Burnett discloses a cryoablation catheter (fig. 49B) which includes a balloon with an injection line receiver (178) that receives a movable fluid injection line for delivering fluid to the receiver (365). Burnett teaches this arrangement allows for the treatment length to be adjusted (paragraph [0247]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Joye with an adjustable fluid injection line extending into the receiver as taught by Burnett to produce the predictable result of allowing a user to control the treatment length of the device. Whether the receiver is movable relative to the line or the line is movable relative to the receiver depends on the frame of reference. Since the line is movable relative to the receiver, it can be considered not affixed to the receiver. Neither Joye nor Burnett disclose that the dimensions of an enlarged distal end of the injection line are such that the line cannot be completely removed from the receiver. However, using bulbous ends to prevent two elements from being detached from each other is common in the art and Applicant has not disclosed that this particular mechanism of attachment produces an unexpected result. Garito discloses an ablation device and teaches that an element can be removably or permanently connected to another element (suggesting functional equivalence between those configurations), where permanent connection involves an enlarged terminal end ([0034]). It has been held that the combination of known elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to provide the device of Joye-Burnett with any commonly known mechanism for ensuring that injection line does not come unattached from the injection receiver, such as by using an  enlarged terminal end as taught by Garito, such that the injection line cannot move proximally past the injection line sealer, to produce the predictable result of ensuring that the device remains in a desired configuration.
Regarding claims 19 and 20, the device of Joye-Burnett-Garito discloses all the features discussed above where Joye further discloses a handle assembly (i.e. a place where a user could hold the device, e.g. 14 in fig. 1) from which the catheter shaft extends.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Joye, Burnett and Garito, further in view of Lalonde (US 2009/0118723).
Regarding claim 3, Joye does not disclose that the line is not affixed to the lumen. However, it makes no difference whether the line is affixed to the lumen or not as long as the elements still perform their intended function. Lalonde discloses a cryoablation catheter that shows a line not affixed to a lumen (10 vs 20 in fig. 7). Therefore, before the application was filed, it would have been obvious to provide the line and lumen in the device of Joye-Burnett-Garito with any commonly known relationship, including not affixed to each other as taught by Lalonde, which would produce the predictable result of a working cryoablation device. 

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Joye,  Burnett and Garito, further in view of Pira (US 6,017,337).
Regarding claims 8-10, the device of Joye-Burnett-Garito does not disclose the use of a sealer that includes an O-ring or a resilient material, or the use of multiple sealers. However, since the device of Joye-Burnett-Garito includes a line movable with respect to a receiver the question of leakage becomes relevant and O-rings are extremely common in the art as a sealing mechanism. Further, using a resilient material for an O-ring is essentially mandatory if it is to function as a seal. Pira, for example, discloses a resilient O-ring as a fluid sealing mechanism (col. 11 lines 45-53) in a cryoablation device. Regarding the number of sealers, duplication of parts is an obvious modification (MPEP 2144.04(VI)(B)). Therefore, before the application was filed, it would have been obvious to provide the line with a sealer to prevent coolant from leaking through the junction between the line and the receiver using any commonly known structure, including resilient O-rings as taught by Pira, and to use any number of such elements, that would produce the predictable result of ensuring that coolant is delivered through the ports in a desired manner. 

 Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
However, Applicant has made some comments about the combination of Joye-Burnett being improper and in the interest of compact prosecution a response is provided. First, the fact that Joye teaches uniform cooling does not teach away from uniformly cooling some part of the balloon less than the entire part. In fact the fluid apertures themselves do not even extend the entire length of the balloon (fig. 9), and in another embodiment a small set of apertures are movable to any desired location within the balloon (fig. 7). Second, the modification as taught by Burnett does not preclude the device of Joye being used such that all the apertures are employed. In a proximal most position the injection line will not block any apertures. Therefore the modification of Joye as taught by Burnett adds additional uses to the device without preventing any of the uses disclosed by Joye. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794